Citation Nr: 0429735	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-18 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the decision which declared a forfeiture of all rights, 
claims, and benefits (except insurance benefits) under laws 
administered by the Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active duty from September 1918 to February 
1919.  He died in November 1960.  The appellant is the widow 
of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 determination by the 
Manila, Republic of the Philippines, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The RO determined 
that new and material evidence had not been received to 
reopen a final decision declaring forfeiture of eligibility 
for VA benefits.  


FINDINGS OF FACT

1.  In an administrative decision in July 1976, the RO 
determined that the claimant had deliberately presented 
materially false and fraudulent evidence in the prosecution 
of her claim seeking restoration of status as the veteran's 
surviving spouse, and entitlement to death pension benefits, 
under the provisions of Public Law No. 91-376.  A letter of 
charges was released to the claimant advising her of the 
evidence, including her own sworn testimony, showing that 
after the veteran died in 1960 she had lived continuously 
with a man in a marital relationship from 1962 until 1976.

2.  Upon referral of the matter to the Compensation and 
Pension Service in VA Central Office, a Forfeiture Decision 
was rendered in September 1976, holding that, by her 
presentation of fraudulent evidence in order to secure VA 
benefits, the claimant had forfeited all rights, claims, and 
benefits to which she might otherwise be entitled under laws 
administered by the Veterans Administration (now the 
Department of Veterans Affairs), except for laws pertaining 
to insurance benefits) under the provisions of 38 U.S.C.A. 
§ 3503(a) (now 38 U.S.C.A. § 6103(a)). 

3.  The Director of Compensation and Pension Service advised 
the appellant of the Forfeiture Decision by letter in 
September 1976.  

4.  The claimant initiated an appeal, and a statement of the 
case was furnished.  She later filed a substantive appeal; 
however, the Board determined in a March 1983 decision that 
she had not timely appealed the forfeiture decision.  As she 
had not timely perfected her appeal, the case was dismissed.  

5.  The September 1976 Forfeiture Decision is a final 
decision.

6.  The claimant has made many subsequent attempts to reapply 
for death pension benefits, and has consistently been denied 
in these efforts by the RO, including in a letter issued to 
her in July 2002; she did not appeal any of those denials.  

7.  The appellant again wrote to the RO in November 2002, 
seeking reversal of the previous decisions denying her death 
pension benefits.  The RO replied, in December 2002, that she 
would need to submit new and material evidence in order for 
her forfeiture decision to be reopened and readjudicated.  
The appellant appealed that determination.

8.  Evidence received since the July 2002 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, is cumulative and redundant, and by 
itself or in connection with the evidence previously of 
record, does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1976 decision regarding the appellant's 
forfeiture of entitlement to VA benefits is final.  
38 U.S.C.A. § 4005(d)(3) (West 1976; West 1982).   

2.  The July 2002 determination that new and material 
evidence had not been received to reopen the September 1976 
forfeiture decision is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

3.  New and material evidence to reopen the decision which 
declared a forfeiture of all rights, claims, and benefits 
under laws administered by VA has not been received, and the 
appellant's claim may not be reopened.  38 U.S.C.A. 
§§ 5103A(f), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from an 
claim (a request to reopen a previously final decision) 
received in November 2002.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective on August 29, 2001.  
In this case, the VCAA and its implementing regulations are 
accordingly generally applicable.  See Holliday v. Principi, 
14 Vet. App. 280 (2000) (Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Unlike many questions subject to appellate review, the issue 
of whether new and material evidence has been submitted to 
reopen a previously final forfeiture decision, by its very 
nature, has an extremely narrow focus.  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a letter dated in May 2004, the RO informed the appellant 
of the VCAA and its effect on her claim to reopen the 
decision which declared a forfeiture of all rights, claims, 
and benefits under laws administered by the Department of 
Veterans Affairs.  In addition, the appellant was advised, by 
virtue of a detailed June 2003 statement of the case (SOC) 
and a supplemental statement of the case (SSOC) dated in 
January 2004, of the pertinent law, and what the evidence 
must show in order to substantiate her claim.  We therefore 
believe that appropriate notice has been given in this case.  
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the January 2004 SSOC contained the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

At the time of the veteran's death in November 1960, he was 
in receipt of non-service-connected disability pension 
benefits.  Evidence of record shows that the appellant and 
the veteran had been married in May 1958.  A child had been 
born prior to the marriage.  In June 1962, the appellant 
filed a claim for entitlement to death benefits as the widow 
of the veteran.  An April 1963 Board decision determined that 
the appellant was not eligible to receive death benefits as 
the unremarried widow of the veteran because she did not meet 
the requirements of the applicable law.  They had not been 
married for 5 years prior to his death and no child had been 
born subsequent to the marriage.  

There was a child born before the marriage, and an 
Administrative Decision in April 1964 recognized the child as 
the veteran's for death pension purposes for the child.  In 
May 1964, the appellant was notified that an award of 
benefits was made to her as custodian of the child.  In July 
1964, benefits payments to the appellant as custodian of the 
child were suspended and a legal guardian was appointed for 
the minor.   

In September 1975, the appellant wrote that she was a former 
pensioner but the pension had been stopped due to her having 
lived with another man and having a child with him.  She 
sought to reinstate the pension pursuant to a law promulgated 
resuming such pensions.  She stated that she had already 
severed relations with the man with whom she had been living, 
and did not have secret relations with him.  

In December 1975, the RO acknowledged her letter requesting 
the resumption of benefits which were previously discontinued 
when she could no longer be considered as an unremarried 
widow.  She was notified of recent legislation (Public Law 
No. 91-376) which had removed the bar to benefits effective 
January 1, 1971, in the case of a remarried widow upon 
termination of the remarriage by death or divorce, and also 
removed similar bars based upon material conduct of a widow 
where such conduct had been terminated.  She was provided 
information on applying for benefits. 

In January 1976, the appellant submitted a claim for death 
pension benefits as the unremarried widow of the veteran.  
She stated that since an unspecified month in 1975 she never 
lived with any other man but lived alone with her daughter 
and illegitimate son.  She denied being married on January 1, 
1971, and admitted to living as if she were married on 
January 1, 1971, even though no marriage ceremony had been 
performed.  She also denied being married to anyone or living 
with anyone as if she were married without a marriage 
ceremony, at the time of the claim, in January 1976. 

The RO requested a field examination to establish evidence 
upon which a determination might be made as to whether the 
widow-claimant was entitled to death pension as the 
unremarried widow of the veteran.  

An Administrative Decision in July 1976 noted that a field 
investigation had been conducted to verify the appellant's 
married status.  In the appellant's testimony in March 1976 
before the VA field examiner, she readily admitted to living 
in the relationship of husband and wife since 1962, and up to 
the present.  She endeavored to explain that the man 
involved, C.F., left their home in November 1975 after the 
planting season and returned only in February 1976, when they 
resumed living together.  She said she had filed her claim in 
January 1976, when C.F. had not yet returned.  She contended 
that the contents of her claim on VA Form 21-4138 were not 
read nor explained to her, and she merely signed it on the 
advice of the person who prepared it.  She further claimed 
that any false information in the form was the doing of the 
person who helped her file her claim.  Statements from people 
acquainted with her also confirmed the continuous marital 
relationship between the widow and C.F., reported that he 
liked to travel but always came back, and they were never 
considered separated for any time.   

The July 1976 Administrative Decision noted that the widow 
had failed to withdraw her claim after the alleged return of 
C.F.  The evidence gathered during the investigation 
established that her relationship with C.F. had continued 
since 1962 up to March 1976.  It was noted that, although the 
appellant alleged to have filed her claim during the time 
that C.F. was not living with her, the evidence showed that 
he, at times, left town but always returned to her.  The 
conclusion was that the claimant had knowingly, and with 
intention to secure benefits, furnished false and fraudulent 
evidence of unremarried widow status for the purpose of 
receiving benefits under the provisions of Public Law 91-376.  
It was recommended that her statements of July 1975 and 
January 1976 regarding her marital status be held to be 
material and false.  It was also recommended that the matter 
be presented to the Director, Compensation and Pension 
Service, for forfeiture consideration.  

In September 1976 the Director notified the appellant of the 
determination that the appellant had forfeited, under the 
provisions of section 3503(a) (now section 6103(a)) of title 
38, United States Code, all rights, claims, and benefits 
under the laws administered by VA.  She had misrepresented 
her marital status, seeking to continue to be regarded as the 
unremarried widow of the late veteran.  The obtained evidence 
established that she had been living in a husband-wife 
relationship with C.F. before and after January 1, 1971, and 
had continued to live with him at least up to March 1976.  It 
was established that she had knowingly and intentionally 
presented, or caused to be furnished to VA, materially false 
and fraudulent statements and evidence in support of her 
claim for death benefits as unremarried widow of the veteran, 
to which she had no legal entitlement, thus violating the 
provisions of the forfeiture law.  

The appellant initiated an appeal, and a statement of the 
case was furnished.  She was notified that she had one year 
from September 27, 1976, within which to file her appeal.  A 
substantive appeal was received on May 30, 1978, after the 
specified period.  In June 1978, she was notified that her 
appeal was not timely filed and no further action could be 
taken.  

In April 1982, the appellant was notified that her appeal was 
being forwarded to the Board on the issue of timeliness.  In 
a March 1983 decision, the Board determined that a 
substantive appeal regarding the forfeiture determination was 
not timely perfected.  She had not timely filed her 
sdubstantive appeal, and therefore her appeal was dismissed.

In November 1993 the appellant sought restoration of death 
pension benefits and stated that in 1980 the man with whom 
she had been living as husband and wife had goone away, and 
she did not know his whereabouts at that time. 

In January 1994, the RO notified the appellant that she had 
forfeited her rights to VA benefits under 38 U.S.C.A. 
§ 3503(a) for having submitted false and fraudulent evidence 
to support her claim for restoration of death benefits under 
Public Law No. 91-376.  She was advised that the forfeiture 
decision permanently barred her from receiving VA death 
benefits.  The evidence submitted, i.e., the veteran's death 
certificate, a copy of their marriage certificate, and proof 
of her birth, were already of record.  A June 1966 affidavit 
pertained to her daughter's benefits, and was not material to 
her claim for restoration.  

In August 1994, it was noted that the appellant submitted a 
joint affidavit executed by two people testifying that the 
widow's cohabitant died in October 1981, as there was no 
record of his death in the Office of the Civil Registrar.  
This evidence, trying to establish the death of the 
cohabitant in October 1981, was not material to the 
forfeiture previously invoked against her.  It did not prove 
that the forfeiture was improper.  The RO determined that no 
new and material evidence had been submitted to warrant 
reconsideration of the prior forfeiture decision.

The appellant was notified of the decision, and requested a 
hearing.  The Hearing Officer considered the hearing 
testimony, the joint affidavit, and the certification of the 
nonavailability of the public record of death of the 
cohabitant issued by the Local Civil Registrar in June 1994, 
and determined in January 1995 that the death of the 
cohabitant in October 1981, after the declaration of the 
forfeiture, did not restore the claimant's entitlement to 
recognition as the veteran's surviving spouse.  There was no 
new and material evidence, and the claim was not reopened.  
The appellant was so notified.

She attempted to reopen her claim in August 1997, and was 
notified in November 1997 of the prior forfeiture decision.  
The RO advised her that only new and material evidence, not 
previously considered, having direct bearing on the reason 
for the forfeiture, could be considered sufficient to reopen 
the matter.  

In July 1999, she sought to reopen her claim and submitted a 
death certificate showing that C.F. had died in December 
1998.  The RO sent her a copy of the letter notifying her of 
the forfeiture decision.  In July 1999 she wrote that after 
the death of the veteran she had contracted a legal marriage, 
but since her second husband had died, she was claiming death 
pension benefits.  In September 1999, the RO again referred 
to the forfeiture decision and advised that no further action 
would be taken on her claim.  There were several exchanges of 
similar correspondence.  

In May 2001 the RO referred to the appellant's March 2001 
letter and notified her that in all previous decisions she 
had been afforded the right to appeal.  The date of the last 
decision denying her claim for VA death benefits had been in 
January 1995, and she had failed to file an appeal on that 
decision, so it became final.  

In August 2001, the RO responded to the appellant's July 2001 
letter seeking to reopen her claim for VA death benefits.  
She was again notified of the forfeiture decision and 
informed that the information about her child's birthday had 
no direct bearing on the issue of forfeiture for fraud.  

In May, July, and December 2002 the RO notified the appellant 
of the prior forfeiture decision and that the death of her 
live-in partner did not erase the fact that she had 
previously been found to have presented false statements and 
fraudulent evidence to VA.  She was advised as to the type of 
evidence that would be considered new and material evidence.

In January 2003, the appellant filed a notice of disagreement 
with the December 2002 decision.  She stated that she had 
never concealed her ostensible marital relationship with C.F.  
She said her answer to the questions on VA Form 21-4138, 
asking whether she was married on January 1, 1971, was 
"yes".  

In April 2003, the appellant elected to have her claim 
reviewed by a Decision Review Officer.  A statement of the 
case was issued by the DRO in June 2003.  

Additional evidence received included a death certificate of 
C.F., a photograph of C.F., a copy of a marriage certificate 
between the veteran and the appellant, and statements by the 
appellant.  A supplemental statement of the case was issued 
in January 2004 which found that the appellant had not met 
the burden of submitting new and material evidence 
exculpatory of her misdeeds.  She was advised that neither 
her present state of mind nor her current apology was 
relevant to the previous finding that she had intentially 
attempted to defraud VA in 1976.  In the absence of new and 
material evidence, her appeal was denied.  

The appellant responded that she had told the truth on VA 
Form Letter 21-106 and VA Form 21-4138 that she was legally 
married, and did not lie.  She argued that, since she did not 
conceal her civil status after the death of her veteran 
husband, the forfeiture charged against her was not right and 
proper, therefore the forfeiture charge should be revoked.  

III.  Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2003).  A final decision issued by an RO 
may not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. §§ 5104, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Effective August 29, 2001, 
changes were made to 38 C.F.R. § 3.156(a), which defines new 
and material evidence.  Under the amended provisions of 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  

IV.  Analysis

Under governing law, a person who knowingly makes or arranges 
for or procures the making of a false or fraudulent 
affidavit, declaration, or statement concerning any claim for 
benefits under any law administered by the Secretary shall 
forfeit all rights, claims, and benefits under all such laws.  
38 U.S.C.A. § 3503(a) (1976); § 6103(a) (West 2002).  
According to the implementing regulation, fraud is any act 
committed when a person knowingly makes or causes to be made 
or conspires, combines, aids, or assists in, agrees to, 
arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, concerning any 
claim for benefits under any of the laws administered by the 
VA (except laws relating to insurance benefits).  After 
September 1, 1959, any person who commits fraud in the 
Philippine Islands forfeits all rights to benefits under all 
laws administered by the VA, other than laws relating to 
insurance benefits.  38 C.F.R. § 3.901(a), (b), (d).

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the 
Court of Appeals for Veterans Claims noted that an original 
forfeiture action is an adversarial process initiated by VA 
and requires the application of the beyond-a-reasonable-doubt 
standard to declare a forfeiture.  The Court ruled that a 
declaration of forfeiture may be reopened upon the 
presentment of new and material evidence, or revised based 
upon a finding of clear and unmistakable error in the 
original forfeiture decision.  Unlike the Trilles case, 
however, in this case, there is no prior Board decision on 
the issue of revocation of a forfeiture decision; thus 
consideration of clear and unmistakable error is not in 
order.  The instant appeal is an attempt to reopen a final 
forfeiture decision by the RO.  The essential issue is 
whether new and material evidence has been proffered.  

The Court remanded the Trilles case in order for the 
Secretary and the Board to address in the first instance what 
evidence is required to reopen a VA-benefits-eligibility 
forfeiture imposed by evidence found to show beyond a 
reasonable doubt that fraud had been committed in seeking 
such benefits.  To date, however, the Secretary has not 
spoken in this matter, such as by issuing a clarifying 
regulation, nor has the Court provided any guidance on this 
question. 

The Board finds no specific legal authority for applying, in 
this case, a standard to reopen other than the standard under 
38 C.F.R. § 3.156(a).  Furthermore, the Board finds that the 
interest of VA in protecting "the public from false or 
fraudulent claims" is adequately served by the application 
of the standard in 38 C.F.R. § 3.156(a).  Moreover, nothing 
in the VCAA is to be "construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured."  VCAA § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified as amended at 38 
U.S.C.A. § 5103A (West 2002)).  Accordingly, the Board will 
apply current applicable law.  

Although in April 1963 the Board determined that the 
appellant was not eligible to receive death benefits as the 
unremarried widow of the veteran, the length-of-marriage 
requirement was liberalized in Public Law No. 90-77, 
effective October 1, 1967, which reduced the 5-year marriage 
requirement to one year.  The record shows that the 
appellant's daughter had been awarded death pension benefits, 
but it is not clear from the record that the appellant was 
awarded death pension benefits after the marriage date 
requirement was changed.  

In any event, in 1975 the appellant wrote that she was a 
former pensioner, and sought to reinstate her pension under 
Public Law 91-376.  She stated that she had already severed 
relations with the man with whom she had been living and did 
not have secret relations with him.  Public Law 91-376 had 
amended the prior law by adding that the remarriage of the 
widow of a veteran shall not bar the furnishing of benefits 
to her as the widow of the veteran if the remarriage has been 
terminated by death or has been dissolved by a court with 
basic authority to render divorce decrees, unless the divorce 
was secured through fraud by the widow or collusion.  Another 
amendment was that if a widow ceased living with another man 
and holding herself out openly to the public as his wife, the 
bar to granting her benefits as the widow of the veteran 
would not apply.  

Evidence of record at the time of the July 2002 decision were 
her claim, statements of the appellant including statements 
regarding her marital status in July 1975 and January 1976, 
the report of a field examination in March 1976, the 
veteran's death certificate, a copy of the marriage 
certificate, proof of the daughter's birth, a joint affidavit 
regarding the death of the appellant's cohabitant, 
certification from the Office of the Civil Registrar 
regarding nonavailability of a death certificate of the 
appellant's cohabitant, transcript of hearing testimony in 
October 1994, statement that she had contracted legal 
marriage with C.F., information about her daughter's 
birthdate, and the death certificate of her cohabitant.  

Evidence submitted since July 2002 includes statements 
submitted by the appellant, wherein she contends that she 
never concealed her ostensible marital relationship with C.F.  
Additional evidence included duplicate copies of a death 
certificate of C.F., and a copy of a marriage certificate 
between the veteran and the appellant.  Duplicate copies of 
evidence previously considered clearly is not new and 
material evidence.  A photograph of C.F. in his casket, 
although new in that it was not previously submitted, is not 
probative to the issue at hand.  

The appellant claims that her answers on forms submitted, in 
answers to questions presented by the RO with regard to what 
her marital status was on January 1, 1971, were "yes", 
meaning that she was then married.  She contends that she 
stated she was legally married and did not conceal her civil 
status after the death of her veteran husband, and that 
therefore the forfeiture decision was not proper.  

Our review finds that on VA Form 21-4138, received in January 
1976, in response to questions posed in Form Letter 21-106 
dated in December 1975, the appellant denied being married on 
January 1, 1971, but admitted living as if she were married 
on January 1, 1971, even though no marriage ceremony was 
performed.  Although on her original statement she did not 
state that she was legally married, she admitted living as if 
she were married on January 1, 1971.  Thus her statement is 
cumulative of evidence previously considered that she did not 
conceal her civil status, and is not new and material 
evidence.

However, in addition, she denied being married to anyone at 
the time of the statement in January 1976, and denied living 
with anyone at that time as if she were married, even without 
benefit of a marriage ceremony.  The forfeiture decision 
noted that statements were false, because other evidence 
obtained, including her sworn deposition in March 1976, was 
that she had continuously lived in a husband-and-wife 
relationship with C.F. since 1962, and up to at least March 
1976.  Evidence showed that C.F. left at times, but always 
returned, and that in the community they were considered as 
married and never considered separated for any time.  She 
allegedly had filed her claim during a time that C.F. was not 
living with her; however, she failed to withdraw her claim 
after he allegedly returned home.

It is clear from the foregoing that the appellant 
misunderstands the basis for the decision forfeiting her 
entitlement to VA benefits in 1976.  The forfeiture was not 
invoked because she was remarried or cohabiting per se, but 
because she had told the RO that she was neither married nor 
cohabiting in a marriage-like relationship, at a time when 
she was claiming benefits as the unremarried surviving spouse 
of the late veteran.  Upon the RO's obtaining overwhelming 
evidence, including her own confession under oath during a 
field examination, that she actually was living with a man 
and holding herself out to the surrounding community as 
married to him throughout the pertinent time period, the RO 
proposed the forfeiture, which was approved in Washington by 
the Director of the Compensation and Pension Service.

The evidence submitted with the appellant's attempt to reopen 
the forfeiture determination does not tend to show that she 
had not made the false statements and not committed the 
fraudulent acts.  Therefore, the evidence is not new and 
material evidence, and the previously denied claim may not be 
reopened.


ORDER

New and material evidence not having been presented or 
secured, the appellant's request to reopen the decision which 
declared a forfeiture of the appellant's rights to VA 
benefits is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



